Citation Nr: 1008388
Decision Date: 01/19/10	Archive Date: 03/15/10

DOCKET NO. 04-01 748                       DATE JAN 19 2010
 
THE ISSUE 

Whether a May 24,2002, Board of Veterans' Appeals (Board) decision denying entitlement to an effective date prior to January 23, 1993, for the assignment of a total disability evaluation based upon individual unemployability (TDIU) should be reversed on the ground of clear and unmistakable error (CUE). 

ATTORNEY FOR THE BOARD 

M. Riley, Associate Counsel 

ADMINISTRATIVE REFERRAL 

The Veteran in this case served on active duty from December 1973 to September 1976. 

On December 2003, a motion for revision of a May 24, 2002, Board decision based on clear and unmistakable error (CUE) was received. In a decision dated February 20, 2004, the Board found that the May 24, 2002 decision did not contain CUE when it denied entitlement to an effective date earlier than January 25, 1993, for the grant of TDIU. 

The Veteran appealed the denial of her claim to the Court of Appeals for Veterans Claims (Court). In a July 2009 memorandum decision, the Court reversed the Board's February 2004 finding that the May 2002 Board decision did not contain error in its application of the law and remanded the question of whether such error constituted CUE. The Court also remanded the matter of whether a claim for TDIU had been raised during the processing of the Veteran's claim for an increased initial rating for depression. 

The Court's decision also specified that prior to readjudication of the remanded matters, the Board should ensure that all VA vocational rehabilitation records, and any other relevant employment records in existence in 2002, were made part of the record. 

The Board's review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20. 1403(b)(1) (2009). With respect to the existence of CUE in Board decisions issued on or after July 21, 1992, the Board has constructive notice of relevant documents possessed by the Department of Veterans Affairs (VA) not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 
38 C.F.R. § 20.1403(b)(2) (2009). 

-2- 

A review of the claims folder reveals that the following evidence is lacking from the record: records from the Veteran's participation in VA's vocational rehabilitation program beginning in 1978, employment records from the Department of Housing and Urban Development (HUD) from 1979 to 1980, and employment records from the United States Posted Service (USPS) in 1983. 

Pursuant to 38 C.F.R. § 20.l405(e) (2009), the Board may utilize the various agencies of original jurisdiction (AOJs) to ensure completeness of the record in connection with a motion for CUE review. Accordingly, the case is referred to the AOJ for the following actions: 

1. Obtain the Veteran's vocational rehabilitation records, as well as any available employment records from HUD and the USPS. All attempts to obtain this information should be documented in the claims folder, and if such records are not available, documentation of this fact should also be included in the claims folder. 

2. The Board notes that this is an administrative referral for development purposes. The AOJ/RO should NOT issue any decision or Supplement Statement of the Case in this instance. After the evidence has been associated with the claims file, the case should be returned to the Board for initial review. 

Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals 
]
Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.") 

- 3 - 

This referral under 38 C.F.R. § 20.1405(e) (2009) is not a final decision of the Board. 38 C.F.R. § 20.1409 (2009). 

-4- 


 

